Citation Nr: 0600387	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  98-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Initial rating of generalized anxiety disorder with panic 
attacks and depressive features, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board remanded issues to the RO in July 2003.  At that 
time, the matters of service connection for lumbar strain and 
lipomas of both arms were also before the Board.  In April 
2005, the RO granted service connection for those claims.  
Accordingly, those appeals are no longer before the Board.  

Also when the claim was before the Board in July 2003, the 
veteran's chronic headaches disability was rated as 10 
percent disabling.  It has since been increased to 30 percent 
disabling, effective from July 1, 1995.  The veteran never 
indicated that he wanted a rating higher than 30 percent and 
in his notice of disagreement and in his June 2005 statement 
before the rating was increased to 30 percent, he indicated 
that he believed he met the criteria for the 30 percent 
rating.  He has never argued that he meets the criteria for a 
50 percent rating or that he has the symptomatology required 
for a 50 percent rating.  Additionally, the representative 
left the issue off of his October 2005 statement, and off of 
his November 2005 informal brief, after the RO advised the 
veteran and the representative in the June 2005 supplemental 
statement of the case on the other issues, that the issue of 
an increased evaluation for chronic headaches had been 
granted in full.  It had also advised the veteran, in the 
June 2005 rating decision, that its decision increasing the 
rating to 30 percent constituted a grant of the issue.  The 
circumstances here show an express intent by the veteran to 
limit the appeal to the 30 percent rating.  In light of this, 
the Board has no jurisdiction of the matter.  AB v. Brown, 6 
Vet.App. 35 (1993).

Concerning the issue of the evaluation for generalized 
anxiety disorder, less than the maximum available benefit has 
been assigned and the veteran has not expressly limited his 
appeal to the rating which has since been assigned.  
Accordingly, he is presumed to be seeking the maximum rating 
and this matter remains on appeal.  Cf. AB. (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not normally abrogate the pending 
appeal).  Additionally, this is an initial rating situation.  
Accordingly, Fenderson v. West, 12 Vet. App. 119 (1999), 
applies.


FINDINGS OF FACT

1.  Bilateral patellofemoral pain syndrome is related to 
peacetime service.  

2.  The veteran did not have definite social and industrial 
impairment due to generalized anxiety disorder prior to 
November 7, 1996.  

3.  Since November 7, 1996, his symptoms have produced no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  Bilateral patellofemoral pain syndrome was incurred in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for generalized anxiety disorder with panic attacks 
and depressive features prior to November 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9400 (1995).

3.  The criteria for a 30 percent rating, but not higher, for 
generalized anxiety disorder with panic attacks and 
depressive features from November 7, 1996 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, bilateral knee disability

The veteran's service entrance examination is unavailable.  
He is entitled to a presumption of soundness on service 
entrance.  

On service examination in December 1983, the veteran stated 
that he took ASA for knee pain.  He was sent to a 
rheumatologist, to whom he complained of aches in his knees 
since March 1983.  The rheumatologist assessed chondromalacia 
patella, and arthralgias secondary to probable very mild 
degenerative joint disease.  Quadriceps exercises were 
prescribed.  An outside rheumatologist was consulted.  The 
veteran complained to him of knee pain, aggravated with use, 
associated with some muscular weakness.  He stated that his 
knee pains began when he was a teenager and that a local 
physician felt he had chondromalacia and did not place him on 
any treatment program.  Examination of the knees was normal 
except for subpatellar crepitus.  On service retirement 
examination in February 1995, the veteran reported having had 
painful knees since his teenager years until about 15 years 
before February 1995.  Clinical evaluation of his knees was 
normal.  

A knee disorder was not diagnosed on VA examination in 
January 1997, which was cursory concerning the joints.  

In June 1998, Dr. W. did an extensive work-up of the knees 
and diagnosed patellofemoral pain syndrome.  At that time, 
the veteran had reported that the problem had been present 
over the past more than 20 years.  

Bilateral knee strain was diagnosed on VA examination in 
2003.  The examiner stated that if the veteran had been 
treated for it in service, then what he had now was related 
to service.  

In this case, the veteran's service entrance examination is 
unavailable.  The veteran indicated that his chondromalacia 
patella existed prior to service.  However, he is entitled to 
the presumption of soundness on service entrance and it has 
not been rebutted by his lay statement.

The records show a diagnosis chondromalacia patella and 
arthralgias in service, and credible evidence of continuity 
of symptomatology since service, and a claim shortly after 
service, with a similar diagnosis of patellofemoral pain 
syndrome shortly after service.  In light of these facts, 
service connection is warranted on the basis of continuity of 
symptomatology for patellofemoral pain syndrome.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generalized anxiety disorder rating

Factual background

The veteran was psychiatrically normal on service retirement 
evaluation in February 1995.  He was pleasant and in no 
distress on VA examination in September 1996, but he 
complained of anxiety and occasionally a feeling of panic 
when he would have a tingling in his hands and feet, and it 
was felt that he might have an anxiety disorder with panic 
attacks.

He added in January 1997 that he would experience panic 
attacks including intense tingling, lightheadedness, and 
extreme anxiety, and that he had panic attacks when speaking 
to groups, addressing superiors, and at random times, usually 
at bedtime.

On VA psychiatric examination in January 1997, he reported 
that after retirement, he had moved and was doing very 
little, helping his wife, helping with the house, etc., and 
getting more involved again in computer programs and trying 
to get in touch with a lot of his friends and doing a lot of 
reading.  Current symptoms included some feelings of 
depression which would worsen at times, having a hard time 
getting up in the morning, and procrastinating.  He was 
dealing with the problem of his sick mother and trying to 
help run the house, etc.  He was keeping in touch with 
friends from previous destinations.  He was very pleasant and 
cooperative during the examination and seemed to show a 
compulsive type of behavior.  He related being a little tense 
at the beginning of the evaluation but relaxed more later and 
reported that he had some difficulties off and on as a 
civilian.  No signs of severe anxiety or depression were 
elicited during the evaluation.  His content of thought 
seemed to indicate a problem of depression, anxiety, and 
panic attacks that started on active duty, were treated in 
service, and lasted until 1996, and since then continuing to 
have some difficulties on and off as a civilian.  His 
cognitive function was preserved, he had insight into his 
problems, and his judgment was acceptable.  The diagnosis was 
generalized anxiety disorder with panic attacks and mild 
depressive features, and the severity of the psychosocial 
stressors was mild to moderate, and the global assessment of 
functioning was 67.  

In October 1997, the veteran reported that he has had panic 
attacks and mood disorders that affect his ability to perform 
tasks.  He stated that on occasion, he had completely frozen 
up and was unable to talk, and had forgotten the names of 
people he was talking to or about, even when he knew them 
very well.  He also encountered sleep disorder conditions 
about once or twice a month due to free floating panic 
attacks, causing him to experience significant fatigue the 
next day.  

In October 1998, Dr. E. reported that the veteran was 
depressed and easily agitated and had times of anxiety and 
panic attacks.  Medication was prescribed.  In November 1998, 
the veteran was less depressed and anxious, and was having 
less panic attacks, but he was restless and unable to sleep.  
His medication was increased.  

In June 1999, he was less depressed and anxious but reported 
being dizzy and sedated.  

In October 2000, it was reported that the veteran had been 
severely depressed on the last Friday and that he was 
obsessed with his health and panic attacks and occasionally 
brief deeper depression.

In April 2001, he felt less depressed and anxious and had 
stopped one medication due to side effects.  He felt it was a 
distressful time as his son was getting married.  Later that 
month, he was under lots of stress.  His cat had died but he 
was less depressed and less anxious.  

In June and September 2001, he was less depressed and less 
anxious.

In April 2003, he was less anxious and depressed and reported 
that if he had some symptoms, he would do relaxation therapy 
and then take medication.  

On VA examination in November 2003, the veteran had seen a 
psychiatrist but was not on medication except for Ativan as 
needed, and was not in therapy.  The veteran felt that he had 
a chronic low level of depression that cycled in and out, and 
he had been doing volunteer work at his church as a pastoral 
counselor for the past 5 years.  He described his 
participation in a number of social activities and indicated 
that he had added some new friends and that he enjoyed being 
with people.  He stated that he rarely had problems sleeping.  
His global assessment of functioning was 67.  

In July 2004, Dr. F. stated that the veteran had insomnia.  

In June 2005, Dr. E. stated that he had been treating the 
veteran since October 2000 for major depression and anxiety 
disorder and that his symptoms included anxiety, depression, 
mild memory loss, and chronic sleep impairment and cause 
occupational and social impairment.  He had been treated in 
the past with Ativan, Klonopin, and Serzone.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Service connection has been granted for generalized anxiety 
disorder with a 10 percent rating in effect from July 1, 
1995, under generalized anxiety disorder, Diagnostic Code 
9400.  This is an initial rating situation.  
38 C.F.R. § 4.132 (1995) applies prospectively from the date 
of the grant.  Additionally, since then, new rating criteria 
have been enacted, effective from November 7, 1996.  See 
38 C.F.R. § 4.130 (2005); 61 Fed. Reg. 52700 (Oct. 8, 1996).  
The new criteria can not be applied prior to their effective 
date.  Since this is an initial rating situation, the 
possibility of staged ratings is for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are warranted.

Rating prior to November 7, 1996

Old Diagnostic Code 9400 requires definite social and 
industrial impairment for a 30 percent rating.  Definite is 
defined as "distinct, unambiguous, and moderately large in 
degree," and to represent a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large".  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  Old 
Diagnostic Code 9400 provides for a 10 percent rating for 
mild social and industrial impairment and a 50 percent rating 
for considerable social and industrial impairment.  

The Board concludes that under the old rating criteria, 
definite social and industrial impairment necessary for a 30 
percent rating is not shown prior to November 7, 1996.  

When the veteran was seen before November 1996, he was 
pleasant and in no distress.  He reported having extreme 
anxiety in January 1997, but no signs of severe depression or 
anxiety were elicited during the evaluation in January 1997, 
and he was dealing with his sick mother.  Additionally, 
socially, he was keeping in touch with friends.  His 
cognitive function was preserved and his judgment was 
acceptable.  His depressive features were characterized as 
mild, his psychosocial stressors were mild to moderate, and 
his global assessment of functioning was 67.  A GAF score 
between 61 and 70 reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  



From November 7, 1996

For this period of time, both the new and the old criteria 
are applicable.  The new criteria are more favorable, and 
they are being applied to increase the rating to 30 percent.  

Under 38 C.F.R. § 4.130, generalized anxiety disorder 
warrants a 10 percent rating when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The record shows that there has been depression, anxiety, 
panic attacks, sleep impairment, and mild memory loss.  He 
had been dizzy and sedated in June 1999 and was distressed 
and under a lot of stress later.  Also, in October 1997, he 
reported that he had forgotten names and had frozen up on 
occasion, and that he had panic attacks and mood disorders 
that affect his ability to perform tasks.  He has a masters 
in counseling.  He is competent to indicate this.  In 
November 1998, he was restless and unable to sleep.  In 
October 2000, he had severe depression on a Friday and had 
been obsessing about his health and panic attacks.  It is 
reasonable to conclude that these symptoms have resulted in 
occupational impairment with occasional decrease in work 
efficiency.  Such warrants a 30 percent rating under the new 
criteria.  

The evidence does not show disability at the next level, 50 
percent, however, under the new or old criteria.  The 
evidence does not show panic attacks more than once a week on 
average.  The October 1997 report was of sleep disorder 
conditions about once or twice a month due to free floating 
panic attacks.  After that, his panic attacks lessened.  
Additionally, none of the other symptoms listed under the new 
50 percent rating criteria are shown.  

The November 2003 VA examination demonstrates that the 
veteran had done volunteer work at his church as a pastoral 
counselor for the past 5 years, and that he had participated 
in a number of social activities and added some new friends 
and enjoyed being with people.  Additionally, the January 
1997 examiner stated that he had mild depressive features and 
mild to moderate psychosocial stressors and both VA examiners 
gave him a global assessment of functioning of 67.  He was 
easily agitated in October 1997, but his symptoms improved on 
medication.  The depression which was severe in October 2000 
was only severe for one day, and the picture then had been of 
only occasionally brief deeper depression.  Judging from 
later reports, this condition improved.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In September 2002, 
November 2003, and January 2004 letters from the RO to the 
claimant, the claimant was specifically advised of the type 
of evidence that would establish the claims, what evidence 
the claimant should provide, and what evidence VA would 
obtain, and the claimant was afforded additional time to 
submit such evidence.  The claimant was also provided notice 
that the claimant should submit pertinent evidence in the 
claimant's possession.  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning these respective 
duties, in the April 2005 supplemental statement of the case.

The Board acknowledges that, only after the December 1996 
rating decision was promulgated did the AOJ, in September 
2002, provide explicit section 5102(a) notice to the 
claimant. The Board finds that any defect with respect to the 
timing of the VCAA notice is harmless error. While the notice 
provided to the claimant in 2002-2004 was not given prior to 
the first AOJ adjudication of the claim, the claimant was 
afforded the opportunity to identify medical evidence that VA 
would attempt to obtain. In that regard, after the notice, 
the AOJ obtained additional VA and other medical records. The 
claimant was also afforded an additional VA examination in 
2003. The process carried out during the course of the claim 
and appeal provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication. Id.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
1996, 1997, and 2003.  The Board notes that in August 2004, 
the veteran indicated that his depression had worsened.  
However, the records from the health care providers he 
indicated he was seen by after it worsened were submitted by 
him, and have been considered.  Some of them are as recent as 
May 2005. The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Service connection for bilateral patellofemoral pain syndrome 
is granted.

A disability rating in excess of 10 percent for generalized 
anxiety disorder with panic attacks and depressive features 
prior to November 7, 1996 is denied.

A 30 percent rating, but not higher, is granted, for 
generalized anxiety disorder with panic attacks and 
depressive features from November 7, 1996, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.





______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


